                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VICTORIA SCIARRINO,                                   :       No. 3:18cv1615
                  Plaintiff                           :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :
REGIONAL HOSPITAL OF                                  :
SCRANTON and SCRANTON                                 :
HOSPITAL COMPANY, LLC,                                :
                               Defendants             :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER


        AND NOW, to wit, this 16th day of March 2020, the motion for summary

judgment filed by Defendant Quincy Hospital Company, LLC d/b/a Regional

Hospital of Scranton, named in the complaint as Regional Hospital of Scranton

and Scranton Hospital Company LLC (Doc. 28) is hereby DENIED.




                                                             BY THE COURT:


                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
